Case 17-14454-elf   Doc 539   Filed 10/09/20 Entered 10/09/20 15:31:47   Desc Main
                              Document Page 1 of 5
Case 17-14454-elf   Doc 539   Filed 10/09/20 Entered 10/09/20 15:31:47   Desc Main
                              Document Page 2 of 5
Case 17-14454-elf   Doc 539   Filed 10/09/20 Entered 10/09/20 15:31:47   Desc Main
                              Document Page 3 of 5
Case 17-14454-elf   Doc 539   Filed 10/09/20 Entered 10/09/20 15:31:47   Desc Main
                              Document Page 4 of 5




       10/9/20
Case 17-14454-elf   Doc 539   Filed 10/09/20 Entered 10/09/20 15:31:47   Desc Main
                              Document Page 5 of 5
